Citation Nr: 1520890	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar sprain and strain.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for panic disorder without agoraphobia with depressive disorder.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from June through August of 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, among other issues, granted service connection for panic disorder without agoraphobia with depressive disorder with a 30 percent initial disability rating, effective March 30, 2010, and denied service connection for a lumbar sprain and strain, a right knee disorder, and a left knee disorder.  The Veteran has perfected a timely appeal in which she challenges the assigned initial disability rating for panic disorder and the RO's denials of the aforementioned service connection claims.

At the Veteran's request, a video conference hearing was scheduled to take place in May 2014, with the Veteran scheduled to attend from the Huntington RO.  A February 2014 notice to that effect was mailed to the Veteran and a courtesy copy was sent to her representative of record.  Still, the Veteran did not appear for her hearing.  Neither the Veteran nor her representative stated any cause for the Veteran's failure to appear, nor have they asked that a new hearing be scheduled.

Pursuant to a March 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative, the Veteran was represented by a private attorney, David L. Huffman.  VA records show that Mr. Huffman's authority to represent VA claimants was canceled, effective August 8, 2014.  VA has unsuccessfully attempted to notify the Veteran of the same; indeed, such efforts are partially the subject of the Board's remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The record shows that previous correspondences mailed to the Veteran in March 2014, at a street address located in Mount Zion, West Virginia, were returned undelivered by the United Stated Postal Service.  A label on the returned envelopes indicates that the noted street address is no longer a valid address and that no forwarding information for the Veteran was available.  A subsequent notice advising the Veteran that her previously appointed representative, David L. Huffman, was no longer authorized by VA to represent VA claimants was mailed to the Veteran at her Mount Zion, West Virginia street address in August 2014.  That letter was also returned undelivered by the Postal Service.  A stamp on the returned envelope indicated that the letter could not be delivered as addressed.  In an effort to contact the Veteran to clarify her representation status, VA remailed the August 2014 letter in April 2015; this time, to the Veteran's previously known address, a P.O. Box located in Grantsville, West Virginia.  Once again, the letter was returned undelivered by the Postal Service.  VA must undertake appropriate action at this time to ascertain the Veteran's correct mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct development (to include telephone contact with the Veteran, contacting her former representative, and contacting the financial institution where her VA benefit checks are mailed) to ascertain the Veteran's current mailing address.  If confirmed, the new address should be entered in all of her VA records.  Attempts to ascertain her address should be documented in the claims file, and further development should proceed only after if this is successfully accomplished.

2.  After the Veteran's current address has been ascertained, the AOJ should provide the Veteran with a new letter providing her with the same notice provided in the March 2014 letter.

3.  The AOJ should then ask the Veteran to identify all VA and private medical facilities that have provided her with treatment for her providers of treatment or evaluations he has received for her back, knees, and panic disorder since August 2010, and to provide any releases needed to secure private records for all such treatment or evaluations.

4.  Obtain the records for any treatment identified by the Veteran.  All records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and any representative (if one has been named) are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  If records received pursuant to the above development suggest further development (such as a contemporaneous VA examination to assess the disabilities), such development should be completed.
 
4.  After completion of the above development, the Veteran's claims for service connection for lumbar sprain and strain, a right knee disorder, and a left knee disorder, and for an initial disability rating in excess of 30 percent for panic disorder without agoraphobia with depressive disorder, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative (if one has been named) should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




